
	

114 HR 2413 IH: To designate the facility of the United States Postal Service located at 601 South Main Street in Elkhart, Indiana, as the “Staff Sergeant Jesse L. Williams Post Office”.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2413
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mrs. Walorski (for herself, Mr. Visclosky, Mr. Stutzman, Mr. Rokita, Mrs. Brooks of Indiana, Mr. Messer, Mr. Carson of Indiana, Mr. Bucshon, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 601 South Main Street in
			 Elkhart, Indiana, as the Staff Sergeant Jesse L. Williams Post Office.
	
	
		1.Staff Sergeant Jesse L. Williams Post Office
 (a)DesignationThe facility of the United States Postal Service located at 601 South Main Street in Elkhart, Indiana, shall be known and designated as the Staff Sergeant Jesse L. Williams Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Jesse L. Williams Post Office.
			
